Citation Nr: 0626482	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-03 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern






INTRODUCTION

The veteran had active service from December 1951 to July 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  In an April 2002 decision, the RO declined to reopen a 
claim of service connection for diabetes mellitus; the 
veteran was informed of the decision and of his appellate 
rights, but he did not complete his appeal of that 
determination within the applicable time period.

2.  The evidence received since the April 2002 decision is 
cumulative and redundant, and does not relate to an 
unestablished fact necessary to substantiate the claim under 
consideration. 


CONCLUSION OF LAW

The April 2002 decision is final, and evidence received since 
that decision is not new and material and thus does not 
warrant reopening the claim of service connection for 
diabetes mellitus.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2005). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in March 
2003, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The March 2003 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in April 2003.  Notice fully complying with the provisions of 
the VCAA was provided to the veteran in March 2003.  
Therefore, the veteran did receive proper VCAA notice prior 
to the initial rating decision denying his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, no 
additional medical records have been identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  For the reasons set forth above, and given the facts of 
this case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
reopen his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal should the case be allowed on the 
merits.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds that 
this constitutes harmless error given the decision by the 
Board in the present appeal.  


Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New regulations, applicable to claims filed on or after 
August 29, 2001, redefine new and material evidence and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a), 3.159(c) (2005).  The appellant's claim to reopen 
was received in February 2003, therefore, the amended 
regulations apply.  

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2005).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303(a), and  for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service, 
38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war and manifests degenerative joint disease (diabetes) to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).


Analysis

The veteran's service medical records contain treatment notes 
from June 1952 to June 1954 where the veteran reported rashes 
on the crotch and legs.  The veteran's July 1954 separation 
examination noted that his urine was negative for sugar and 
that his endocrine system was evaluated as clinically normal.  
Also at separation, the veteran was diagnosed with calculus.  
There is no evidence of record indicating that the veteran 
ever received a blood sugar test during his active service.

Post-service, the veteran filed a  February 1970 application 
for compensation for diabetes mellitus contending that the 
condition had become more severe since 1966.

A March 1970 note from Dr. Neubarger diagnosed the veteran as 
having diabetes mellitus.  A subsequent VA examination in May 
1970 confirmed this diagnosis, noting that the veteran had 
several instances of insulin reactions manifested by 
weakness, sweating and disorientation.  

A June 1970 rating decision granted non-service connected 
pension because the veteran had been unable to secure 
employment due to his diabetes. 

A July 1972 general medical examination in connection with 
the veteran's pension claim again diagnosed the veteran as 
having diabetes mellitus, and noted that the veteran was 
taking NPH insulin while maintaining an 1800 calorie diet 
daily.  The examiner further noted that the veteran had been 
hospitalized for 10 days in 1969 at the American River 
Hospital.

In a November 1996 statement the veteran asserted a claim of 
service connection for diabetes.  Pursuant thereto, a June 
1996 letter from A.G. and W.G., friends who had known the 
veteran since 1954, stated that he appeared to have then 
exhibited signs of diabetes.  The symptoms observed upon the 
veteran's homecoming included swelling of the hands, 
increased water intake, exhaustion and negative reactions to 
beer and sweets.

A July 1997 letter from S.N. stated that she had known the 
veteran before he enlisted in the Navy, and that he exhibited 
signs of diabetes after returning home therefrom.  The letter 
noted that the veteran was always tired, hungry or thirsty, 
and that she noticed increased sweating.  The letter further 
stated that only after going for tests, did the veteran learn 
of his diabetic condition.

A July 1996 letter from I.D. echoed these same observations, 
also noting that the veteran's post-service symptoms included 
craving sweets and numbness in the feet. 

A May 1997 rating decision denied the veteran's claim of 
service connection for diabetes mellitus based on the 
aforementioned evidence, noting that there was no evidence of 
in-service treatment for diabetes mellitus.  The rating 
decision further explained that lay statements were made by 
individuals not shown to be qualified to diagnose diabetes 
mellitus.

In an October 1997 letter the veteran wrote to President 
Clinton, he explained that he injured his pancreas in a fall 
during boot camp, and had been relieved of strenuous duties 
as a result of his injuries.  The veteran listed current 
symptoms of blurred vision, and decreased feeling in his 
hands, feet, and lower legs.  The veteran further stated that 
he had suffered from diabetes for 45 years, and that the 
disease had become increasingly disabling, preventing him 
from supporting his wife and child for the past 30 years.

The veteran submitted a December 1997 statement asking the RO 
to reexamine his claim.  He submitted another letter from 
S.N. dated in December 1997, which explained that she was a 
graduate nurse, and that she recognized the veteran's post-
service symptoms of sweating, weakness, numbness, and sugar 
cravings, to be signs of diabetes.  S.N. further noted that 
the veteran, whom she'd known long before he entered service, 
was not diabetic prior to that time.

I.D. also supplied an additional letter in December 1997, 
reiterating her observations of the veteran's symptomatology 
directly after service.  In this letter, she also indicated 
that she was a L.P.N. with many years of experience working 
as a charge nurse.

S.N. supplied another letter in March 1998 explaining that 
she had worked as a nurse from 1948 until her retirement in 
1975.  She explained that she'd known the veteran his entire 
life, and that he did not have a family history of diabetes.  
She again stated that the veteran began exhibiting diabetic 
symptoms shortly after he came home from service.  I.D. also 
supplied another letter in March 1998, indicating that she 
had 60 years of experience working as a nurse's aid, charge 
nurse, and director of nurses in numerous departments 
including the intensive care unit.  The letter again noted 
the veteran's post-service diabetic symptoms, and stated that 
he had no diabetes in his immediate family.  

The veteran was afforded a VA examination in May 1998, which 
diagnosed the veteran as having diabetes mellitus with 
diabetic neuropathy; the assessment, however, did not address 
a nexus question in relation to the veteran's service medical 
records.

A May 1998 rating decision denied the veteran's claim of 
service connection for diabetes mellitus based on the 
aforementioned evidence, noting that there was no evidence of 
in-service injury or treatment for diabetes mellitus.  The 
veteran did not appeal.

In August 2000, the veteran again sought to reopen his claim.  
Outpatient treatment records from  the VA Northern California 
Health Care System dated from August 1999 to November 2001, 
provided detailed documentation of the veteran's insulin 
dependent diabetes mellitus and home blood glucose 
monitoring. 

Nurse I.D. sent another letter dated in October 2000, stating 
that the veteran lost 53 pounds in 3 months after returning 
home from service, and that he only weighed 80 pounds when he 
learned he was diabetic.  The letter also stated that she 
discussed the veteran's problems and family history with his 
mother after the veteran told her he was injured in a 5 feet 
fall during service, and that the veteran's boss at the time 
advised him to seek a blood sugar test.  I.D. further stated 
that the veteran complained of being unable to wear his 
wedding or class rings, and that he was unable to keep a job 
due to his weakness.

A March 2001 rating decision denied the veteran's claim for 
service connected diabetes mellitus based on the 
aforementioned evidence, finding that no new and material 
evidence had been submitted to reopen the claim.  The rating 
decision noted that there was no material evidence that the 
veteran's diabetes began during service, or within the one 
year presumptive period.  The rating decision further 
dismissed the additional evidence, including the letter from 
Ms. [redacted], as cumulative and redundant, explaining that Ms. 
[redacted] observations were not supported by laboratory 
results or physician diagnosis.

Thereafter, the veteran submitted a March 2001 statement with 
a detailed account of his fall during service and his 
resulting health problems.  The veteran stated that he lost 
60 pounds in 2 months after returning from service, and that 
he could not maintain employment due to his memory problems, 
weakness and disorientation.  The veteran also stated that he 
weighed only 80 pounds at one time, and that his teeth were 
so infected by diabetes that he had to have them all removed.  
He explained that he had unsuccessfully attempted to retrieve 
medical records from the Navy, and a private physician that 
treated him for diabetes.

In an April 2001 letter, S.N. stated that the veteran lost at 
least 50 pounds after being discharged from the Navy, could 
not keep a job, and could not wear jewelry on his fingers.  
S.N. further stated that none of the veteran's family had 
diabetes, and that she believed the veteran's diabetes was a 
result of his in-service injury.

A June 2001 letter submitted by W.G. stated that the veteran  
told her he fell from the top bunk during service.  The 
letter further stated that the veteran learned he had 
diabetes after his diabetic boss suggesting he obtain a blood 
sugar test.

Dr. Oscar Neuman, M.D. submitted a June 2001 note stating 
that the veteran had been diabetic since 1952 and insulin 
dependent since 1967.  Dr. Neuman further stated that the 
veteran's diabetic condition could be due to his earlier in-
service injury.

VA Medical Center outpatient treatment reports from August 
2001 to March 2002 documented the veteran's current diabetic 
diagnosis and treatment.  The treatment notes discussed the 
veteran's severe hypoglycemia, and noted that sensation was 
absent in both feet.

An April 2002 rating decision denied the veteran's claim for 
service connected diabetes mellitus based on the 
aforementioned evidence, finding that no new and material 
evidence had been submitted to reopen the claim.  The rating 
decision noted that there was no material evidence that the 
veteran's diabetes began during service, or within the one 
year presumptive period.  The rating decision further 
dismissed the additional evidence, including the letter from 
Dr. Neuman, explaining that the doctor's comments were not 
supported by actual documentation of a diabetic condition in 
1952.

In a February 2003 letter, the veteran requested that his 
claim be reopened, indicating his frustration and confusion 
with the evidence required to satisfy his claim.

In support of his claim, the veteran submitted a July 2003 
statement.  The veteran stated that he never received a blood 
sugar test during service, and that he would have received 
pension upon discharge if he had received such test.  The 
veteran further stated that he had severe arthritis and 
swelling as a result of the diabetes, and that Dr. Neuman 
told him he had been suffering from diabetes for many years.  

The veteran also submitted four more lay statements in 
support of his claim.  The March 2003 letters from W.G. and 
A.G. again explained that they observed the veteran's post-
service symptoms in 1954.  Two additional letters dated in 
April 2003 from the veteran's wife and sister also attested 
to the veteran's post-service symptoms, and provided insight 
into the veteran's condition during service.  Both letters 
described observable symptoms when the veteran returned home 
on leave.  That is, the letter from the veteran's wife 
explained that when he was home on leave, the veteran would 
not drink beer because it made him very sick, he went to the 
bathroom often, and he could not eat sweets.

In reaching its decision, the Board notes that it is 
undisputed that a layperson is competent to offer evidence as 
to facts within his or her personal knowledge, such as the 
occurrence of an in-service injury, or symptoms.  However, 
without the appropriate medical training or expertise, a 
layperson is not competent to render an opinion on a medical 
matter, such as, in this case, the etiology of the veteran's 
diabetes.  See Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  In this case,  the lay assertions offered subsequent 
to the April 2002 decision are only cumulative or redundant 
of evidence previously offered and found inadequate to 
establish service connection. Even if the stated 
recollections of the veteran's medical condition five decades 
ago are totally accurate, lacking medical expertise, they do 
not raise a reasonable possibility of substantiating the 
claim.

Accordingly, the April 2002 decision is final, and evidence 
received since that decision is not new and material and thus 
does not warrant reopening the claim of service connection 
for diabetes mellitus.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103


ORDER

New and material evidence not having been received, the claim 
of service connection for diabetes mellitus is not reopened.  




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


